UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: June 3, 2009 AMR CORPORATION (Exact name of registrant as specified in its charter) Delaware1-840075-1825172 (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events AMR Corporation is filing herewith a press release issued on June 3, 2009 by American Airlines, Inc. as Exhibit 99.1, which is included herein.This press release was issued to report May traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:June 4, 2009 EXHIBIT INDEX ExhibitDescription 99.1Press Release CONTACT:Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 mediarelations@aa.com FOR RELEASE: Wednesday, June 3, 2009 AMERICAN AIRLINES REPORTS MAY TRAFFIC FORT WORTH, Texas – American Airlines reported a May load factor of 79.2 percent, a decrease of 2.6 points versus the same period last year. Traffic decreased 11.7 percent and capacity decreased 8.8 percent year over year. Domestic traffic decreased 13.3 percent year over year on 12.4 percent less capacity. International traffic decreased by 8.9 percent relative to last year on a capacity decrease of 2.7 percent. American boarded 7.2 million passengers in May. Detailed traffic and capacity data are on the following pages. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES May 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 10,380,751 11,757,709 -11.7 % D.O.T. DOMESTIC 6,563,903 7,569,604 -13.3 INTERNATIONAL 3,816,848 4,188,105 -8.9 ATLANTIC 1,765,474 1,798,062 -1.8 LATIN AMERICA 1,595,713 1,901,411 -16.1 PACIFIC 455,661 488,632 -6.7 AVAILABLE SEAT MILES (000) SYSTEM 13,114,908 14,388,066 -8.8 % D.O.T. DOMESTIC 7,946,089 9,075,694 -12.4 INTERNATIONAL 5,168,819 5,312,371 -2.7 ATLANTIC 2,258,736 2,246,317 0.6 LATIN AMERICA 2,326,702 2,488,863 -6.5 PACIFIC 583,381 577,192 1.1 LOAD FACTOR SYSTEM 79.2 % 81.7 % -2.6 Pts D.O.T. DOMESTIC 82.6 83.4 -0.8 INTERNATIONAL 73.8 78.8 -5.0 ATLANTIC 78.2 80.0 -1.9 LATIN AMERICA 68.6 76.4 -7.8 PACIFIC 78.1 84.7 -6.5 PASSENGERS BOARDED 7,220,820 8,322,739 -13.2 % SYSTEM CARGO TON MILES (000) 137,734 183,449 -24.9 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YTD May 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 49,252,248 55,028,584 -10.5 % D.O.T. DOMESTIC 31,131,337 35,179,390 -11.5 INTERNATIONAL 18,120,911 19,849,193 -8.7 ATLANTIC 6,917,262 7,437,711 -7.0 LATIN AMERICA 9,031,699 10,175,843 -11.2 PACIFIC 2,171,950 2,235,639 -2.8 AVAILABLE SEAT MILES (000) SYSTEM 63,533,592 68,892,735 -7.8 % D.O.T. DOMESTIC 38,735,859 43,320,623 -10.6 INTERNATIONAL 24,797,733 25,572,112 -3.0 ATLANTIC 9,518,475 9,726,049 -2.1 LATIN AMERICA 12,452,293 13,112,072 -5.0 PACIFIC 2,826,965 2,733,991 3.4 LOAD FACTOR SYSTEM 77.5 % 79.9 % -2.4 Pts D.O.T. DOMESTIC 80.4 81.2 -0.8 INTERNATIONAL 73.1 77.6 -4.5 ATLANTIC 72.7 76.5 -3.8 LATIN AMERICA 72.5 77.6 -5.1 PACIFIC 76.8 81.8 -4.9 PASSENGERS BOARDED 34,795,776 38,919,371 -10.6 % SYSTEM CARGO TON MILES (000) 636,305 863,597 -26.3 % ### AmericanAirlines®We know why you fly® Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com
